If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


KEVIN WIESNER,                                                       FOR PUBLICATION
                                                                     February 17, 2022
               Petitioner-Appellant,                                 9:20 a.m.

v                                                                    No. 355523
                                                                     Washtenaw Circuit Court
WASHTENAW COUNTY COMMUNITY                                           LC No. 20-000430-AA
MENTAL HEALTH,

               Respondent-Appellee.


Before: CAVANAGH, P.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

         Petitioner, Kevin Wiesner, appeals by leave granted1 the circuit court’s amended order
vacating the decision and order of the Michigan Office of Administrative Hearings and Rules
(MOAHR) administrative law judge (ALJ). Respondent, Washtenaw County Community Mental
Health (WCCMH), denied petitioner’s request for additional funding that petitioner claimed was
necessary to achieve his Individualized Plan of Service (IPOS), and subsequently issued a Notice
of Adverse Benefits Determination. The ALJ reversed that decision and ordered WCCMH to
reassess petitioner and to authorize sufficient funding to meet all the goals in his IPOS. WCCMH
appealed in the circuit court, and the circuit court vacated the ALJ’s decision and order, concluding
that it exceeded the ALJ’s scope of authority. Because WCCMH had no right to appeal the ALJ’s
decision in the circuit court, we reverse both the circuit court’s order vacating the ALJ’s decision
and order, and the circuit court’s order denying petitioner’s motion for summary disposition
premised on the claim that WCCMH had no right to appeal. The decision and order of the ALJ
are reinstated.




1
 Wiesner v Washtenaw Co Community Mental Health, unpublished order of the Court of Appeals,
entered March 26, 2021 (Docket No. 355523).


                                                -1-
                         I. PERTINENT FACTS AND PROCEEDINGS

        The Medicaid program is “generally a need-based assistance program for medical care that
is funded and administered jointly by the federal government and individual states.” Hegadorn v
Dep’t of Human Servs Dir, 503 Mich 231, 245; 931 NW2d 571 (2019). To receive federal
Medicaid funds, states must develop a plan consistent with federal requirements. 42 USC 1396-
1. Each state must designate “a single State agency to administer or to supervise the administration
of the plan[.]” 42 USC 1396a(a)(5); see also 42 CFR 431.10(b)(1). The Michigan Department of
Health and Human Services (MDHHS) is the single state agency responsible for administering
Michigan’s Medicaid program.

       The MDHHS “contracts with regional prepaid inpatient health plans (‘PIHPs’), which are
public managed care organizations that receive funding and arrange and pay for Medicaid
services.” Waskul v Washtenaw Co Community Mental Health, 979 F3d 426, 436 (CA 6, 2020),
citing 42 USC 1396u-2(a)(1)(B); MCL 400.109f. The MDHHS “has supervisory and
policymaking authority over the PIHPs and must ensure that PIHPs retain oversight and
accountability over any subcontractors. PIHPs subcontract with community organizations that
provide or arrange for mental health services for recipients . . . .” Waskul, 979 F3d at 436-437.
WCCMH subcontracts with the PIHP responsible for southeast Michigan, Community Mental
Health Partnership of Southeast Michigan (CMHPSM), which also has authority over community
mental health agencies in Lenawee, Livingston, and Monroe counties.

       Michigan offers funding and support to qualifying individuals with disabilities to help them
live independently in their home communities instead of in institutionalized care facilities.
Waskul, 979 F3d at 435. This program is called Community Living Support (CLS) and is
authorized by a Medicaid waiver from the federal government called the Habilitation Supports
Waiver (HSW). Id. at 435-436. The CLS program furthers participants’ “self-determination by
allowing them to structure their own support services based on their medical needs.” Id. at 436.
The HSW is financed through “capitation procedures,” which “means that the federal government
provides [PIHPs] . . . with a fixed amount of funding for each person participating in the CLS
program, regardless of how many services the entity ultimately provides to the recipient. The
PIHP then determines how to allocate these funds to recipients.” Id. at 437.

        Individuals who choose to receive CLS services go through what is referred to as a person-
centered planning process, which results in an individual plan of service (IPOS) and a
corresponding budget for CLS services. Id. “The IPOS describes the services that have been
deemed ‘medically necessary’ for each recipient based on criteria defined in Michigan’s Medicaid
Provider Manual.” Id. The budget ostensibly reflects the costs of the services and supports
necessary to implement the IPOS. Id. The individual then enters a “ ‘self-determination
arrangement’ with their local community mental health service program.” Id. Under a self-
determination arrangement, individuals decide how to spend their budget to meet their IPOS goals.
Id. at 437-438. The individual is responsible for “hiring, scheduling, and paying staff, as well as
selecting, arranging, and paying for services, supports, and treatments listed in the IPOS. A fiscal
intermediary actually holds the funds and pays bills directed to them.” Id. at 438. “Budgets for
CLS services are calculated by multiplying how many hours of services a participant’s IPOS calls
for by a specific rate.” Id.



                                                -2-
        Petitioner is a severely challenged Medicaid recipient who receives CLS services under a
self-determination agreement. In March 2019, petitioner’s mother and guardian asked petitioner’s
supports coordinator at WCCMH for additional funds to hire higher skilled staff and pay them $15
an hour. WCCMH denied the request on the basis that there had been no change in petitioner’s
condition or behavior since his most recent CLS budget had been set, and therefore, the increased
funds were not medically necessary. WCCMH affirmed its denial in an internal review.
Subsequently, petitioner’s guardian requested a state fair hearing.

        The ALJ presiding over the hearing concluded that petitioner had proved by a
preponderance of the evidence that WCCMH’s denial had been improper and that the current CLS
authorization was insufficient to meet the goals of petitioner’s IPOS. The ALJ acknowledged that
it “had no authority to order the WCCMH to pay Petitioner a specific CLS rate, or to increase the
CLS rate, but rather can only determine whether the CLS authorization (determined by rate and
hours) is sufficient to meet the goals in Petitioner’s IPOS.” The ALJ reiterated that the budget was
not sufficient. Acknowledging WCCMH’s argument that the current rate was sufficient because
there had been no change in petitioner’s condition, the ALJ stated that it was “apparent from the
extensive record in this matter, including past appeals, that Petitioner’s CLS authorization [had]
been insufficient for some time, at least since 2015. In other words, if the past authorization was
insufficient, WCCMH cannot seriously argue that the current authorization is sufficient because
there has been no change in Petitioner’s condition.”

        WCCMH appealed the ALJ’s decision and order to the circuit court. In a motion for
summary disposition brought under MCR 2.116(C)(4) and a motion to dismiss brought under
MCR 7.211(C)(2)(a), petitioner argued that the circuit court did not have jurisdiction because
WCCMH did not have a right to appeal. The circuit court denied petitioner’s motions and
eventually reversed the ALJ’s decision and order on the basis that “[i]t [was] beyond the scope of
authority of an administrative law judge . . . to rewrite [petitioner’s CLS] budget . . . .” Thereafter,
an amended order was entered vacating the decision and order of the ALJ, closing the case, and
this appeal followed.

                                          II. DISCUSSION

       Petitioner argues that WCCMH did not have the right to appeal petitioner’s favorable fair
hearing decision to the circuit court. We agree.

        We review de novo a circuit court’s decision on a motion for summary disposition.
Dextrom v Wexford Co, 287 Mich App 406, 416; 789 NW2d 211 (2010). To the extent that
resolution of this issue involves statutory interpretation, we review de novo whether the circuit
court properly interpreted and applied the relevant statutes. Makowski v Governor, 317 Mich App
434, 441; 894 NW2d 753 (2016). The primary goal of judicial interpretation of statutes is to
ascertain and give effect to the Legislature’s intent. Mich Ed Ass’n v Secretary of State (On
Rehearing), 489 Mich 194, 217; 801 NW2d 35 (2011).

        To receive federal Medicaid funds, states must develop a plan consistent with federal
requirements. 42 USC 1396-1. Among the requirements for obtaining federal funds for state
Medicaid programs, states must provide “an opportunity for a fair hearing before the State agency
to any individual whose claim for medical assistance under the plan is denied or is not acted upon


                                                  -3-
with reasonable promptness[.]” 42 USC 1396a(a)(3); see also 42 CFR 431.205(b)(1). “State
agency” refers to the single state agency responsible for administering a state’s Medicaid program.
See 42 USC 1396a(a)(5); 42 CFR 431.10(b)(1). In Michigan, that agency is the MDHHS. See
Waskul, 979 F3d at 436. The MDHHS contracts with 10 prepaid inpatient health plans (PIHPs)
and numerous local community mental health service programs (CMHSPs) to dispense Medicaid
benefits. WCCMH is a CMHSP under contract with the MDHHS to provide Medicaid-covered
services to people who reside in WCCMH’s service area. See id.

        Under the authority of MCL 400.9(1), the MDHHS appointed the Michigan Office of
Administrative Hearings and Rules (MOAHR) to perform the fair hearings related to Medicaid
claims. Specifically, the “MDHHS Director has appointed the ALJs of MOAHR for DHHS the
authority to hear and issue final decisions in contested cases requested by individual residents,
patients, consumers, or beneficiaries.” Mich Office of Admin Hearings and Rules for the Benefit
Servs Div Admin Hearing Pamphlet, p 1 § 102. Statutes, regulations, and rules relevant to the
Medicaid fair hearing in the present case are found in 42 CFR 438.400 through § 438.424 (rules
governing appeals from adverse benefit determinations of, among others, managed care
organizations and PIHPs), §§ 271 through 288, and § 301 of Michigan’s Administrative
Procedures Act of 1969 (APA), MCL 24.201 et seq., and Mich Admin Code R 792.11001 through
R 792.11018. Additional guidance is available in the State Medicaid Manual, published by the
Centers for Medicare & Medicaid Services to help guide states in administering their Medicaid
programs,2 and the MOAHR’s Administrative Hearings and Rules. The relevant provisions in
each of these sources are those addressing posthearing procedures.

         The federal scheme does not provide to agencies similarly situated to WCCMH a right to
appeal a fair hearing decision favorable to a Medicaid beneficiary. Rather, when a fair hearing
results in a decision favorable to the Medicaid applicant or beneficiary, the federal scheme requires
immediate corrective action. That is, 42 CFR 438.424(a) provides that if the state fair hearing
officer reversed a managed care organization’s or PIHP’s decision to deny, limit, or delay services
that were not furnished while the appeal was pending, that entity “must authorize or provide the
disputed services promptly and as expeditiously as the enrollee’s health condition requires but no
later than 72 hours from the date it receives notice reversing the determination.” This is consistent
with 42 CFR 431.246, which provides that after fair hearings that do not involve managed care
organizations or PIHPs, if the hearing decision is favorable to the applicant or beneficiary, “[t]he
agency must promptly make corrective payments, retroactive to the date an incorrect action was
taken . . . .” Likewise, the State Medicaid Manual, which is published by the federal administrator
of the Medicaid program, Hegadorn, 503 Mich at 246, advises at § 2903.3(A) that “[t]he hearing
authority’s decision is binding upon the State and Local agencies.”



2
    Our Supreme Court explained in Hegadorn, 503 Mich at 249 n 11:
         The manual is not a product of formal rulemaking and does not have the force of
         law. Hobbs ex rel Hobbs v Zenderman, 579 F3d 1171, 1186 n 10 (CA 10, 2009).
         However, federal courts generally consider the manual to be strong persuasive
         authority to the extent that it is consistent with the purpose and text of federal
         statutes. Id.; Hughes v McCarthy, 734 F3d 473, 478 (CA 6, 2013).


                                                -4-
        In support of its claim of right to appeal the ALJ’s decision, WCCMH does not address
federal statutes or federal guidance. Instead, WCCMH quotes petitioner’s statement that
“WCCMH cannot appeal [ ] because for purposes of Medicaid fair hearings, local agencies such
as WCCMH are the state,” and argues that WCCMH is not the “state” under federal law. To
support its position, WCCMH relies on the Sixth Circuit’s determination in Waskul, 979 F3d
at 443, that WCCMH’s regional PIHP was not entitled to immunity under the Eleventh
Amendment because it was not an arm of the state. As additional evidence that it is not the state
or an arm of the state, WCCMH refers to the provision in its contract with the MDHHS describing
the relationship between the MDHHS and the CMHSP as “client and independent contractor,” and
further stating that “[n]o agent, employee, or servant or the CMHSP or any of its subcontractors
shall be deemed to be an employee, agent, or servant of the state for any reason.”

         Whether WCCMH is an “arm of the state” for purposes of immunity under the Eleventh
Amendment, or whether the relationship between the MDHHS and WCCMH is that of client and
independent contractor, has no bearing on whether WCCMH stands in the shoes of the MDHHS
for purposes of providing, or denying, Medicaid benefits to enrollees. Regarding WCCMH’s
relationship to the MDHHS, an independent contractor can be an agent. Restatement of Agency,
2d, § 14N (1958) (“One who contracts to act on behalf of another and subject to the other’s control
except with respect to his physical conduct is an agent and also an independent contractor.”).
Moreover, the latter part of the contract provision, stating that the CMHSP (WCCMH) is not “an
employee, agent, or servant of the state for any reason,” appears to be an attempt to limit the state’s
liability for torts committed during the performance of Medicaid services. 3 None of WCCMH’s
arguments for not being an “arm of the state” under federal law preclude that WCCMH stands in
the shoes of the MDHHS when it comes to the provision of Medicaid services in its service area.

       Petitioner asserts that WCCMH does not have a right of appeal because the ALJ’s decision
was the MDHHS’s “final administrative action” on petitioner’s request. The MOAHR states in its
Admin Hearing Pamphlet, § 920, that the decision of an ALJ for the MDHHS involving Medicaid
beneficiaries “is the final decision of DHHS.” As already indicated, the State Medicaid Manual
advises at § 2903.3(A) that “[t]he hearing authority’s decision is binding upon the State and Local
agencies.” Petitioner argues that, because the MDHHS is the single state agency responsible for
administration of the Medicaid program, and because the decision from the ALJ was the
MDHHS’s “final decision” on petitioner’s request, neither the MDHHS nor WCCMH, the local
agency through which the MDHHS provides Medicaid benefits, can appeal. In other words, the
MDHHS cannot appeal its own decision, and the WCCMH is bound by the MDHHS’s decision
regarding Medicaid beneficiaries in an MDHHS program.

       Contrariwise, WCCMH argues that the ALJ’s decision and order is not a decision of the
MDHHS because the MOAHR is an independent agency within the Department of Licensing and
Regulatory Affairs (LARA), and performs its duties independently of LARA. Because the ALJ




3
  The rest of the contract provision states: “The CMHSP will be solely and entirely responsible for
its acts and the acts of its agents, employees, servants, and sub-contractors during the performance
of a contract resulting from this contract.”


                                                 -5-
was part of the MOAHR, and the MOAHR is an independent agency, the ALJ’s decision was not
the MDHHS’s decision. WCCMH’s argument is unpersuasive.

        It is true that the ALJ is part of the MOAHR, and the MOAHR is an independent agency
located within LARA. Nevertheless, although MDHHS can authorize the ALJs of MOAHR to
perform fair hearings, MDHHS retains its responsibility to administer the Medicaid program in
accordance with state and federal guidelines. As set forth in the State Plan Amendment (SPA)
#16-0120, effective April 1, 2016, the agreement MDHHS has with LARA is that LARA is
responsible for providing administrative hearings but MDHHS and LARA “jointly conduct
operations to the extent necessary to assure MDHHS control over Medicaid decisions and fair
hearings.” The ALJs for the MDHHS are neutral decision-makers; in routine matters such as this
one, their decisions are the final decisions of the MDHHS. The MDHHS retains final authority to
change or modify a particular decision of an ALJ, but such review is limited to conclusions of law.
See SPA #16-0120, 4/1/16, p 15; see, also, MCL 400.9. For these reasons, the January 6, 2020
decision and order of the ALJ, which he signed as “Administrative Law Judge for Robert Gordon,
Director, Department of Health and Human Services,” was the MDHHS’s final determination of
petitioner’s request for an increase in his CLS funds.

        Moreover, WCCMH was bound by the decision because MDHHS bears sole responsibility
for administering Michigan’s Medicaid program, and it fulfills this responsibility by contracting
with CMHSPs, such as WCCMH, which execute the Medicaid program in their service areas.
WCCMH provides the Medicaid services and supports available under the MDHHS programs to
eligible enrollees who live in WCCMH’s service area, and it appears to provide the only avenue
for participation in the particular Medicaid programs in which petitioner is engaged. Medicaid
programs are the responsibility of the MDHHS, as the single state agency, and thus, when the
MDHHS issues a final decision involving Medicaid beneficiaries in one of its programs, WCCMH
is bound by that decision and may not appeal it.

        WCCMH contends that numerous authorities support its right to an appeal. WCCMH first
asserts that its right to appeal is guaranteed by Michigan’s Constitution, Const 1963, art VI, § 28,
which provides in relevant part that “[a]ll final decisions, findings, rulings and orders of any
administrative officer or agency existing under the constitution or by law, which are judicial or
quasi-judicial and affect private rights or licenses, shall be subject to direct review by the courts
as provided by law.” This provision is of little help to WCCMH. “ ‘[A]s provided by law’
contemplates that the Legislature will provide the manner in which judicial review shall occur.”
Midland Cogeneration Venture Ltd Partnership v Naftaly, 489 Mich 83, 94; 803 NW2d 674
(2011). As discussed in the following paragraphs, the Legislature has provided Medicaid
applicants or beneficiaries a right to direct review by the circuit court of adverse decisions issued
by an ALJ for the MDHHS after a fair hearing. Further, it was the MDHHS’s obligation toward
petitioner as a Medicaid beneficiary that was at stake in the hearing, not any “private rights” that
WCCMH might have. Const 1963, art VI, § 28 does not support WCCMH’s assertion of a right
of appeal.

        WCCMH next asserts that it has a right to appeal because the ALJ’s decision and order
stated on page 12 that “[a] party may appeal this Order in circuit court within 30 days of the receipt
date.” MCL 24.205(h) defines “party” as “a person or agency named, admitted, or properly



                                                 -6-
seeking and entitled of right to be admitted, as a party in a contested case.”4 The ALJ’s statement
at the end of the decision is curious and contradictory to provisions in the administrative code that
provide judicial review only to Medicaid applicants or beneficiaries. And we will not conclude
that information regarding the options for subsequent review tacked on to the end of a hearing
decision outweigh the constitutional, statutory, and administrative authorities that limit judicial
review to Medicaid applicants or beneficiaries.

       WCCMH further asserts that its right to judicial review is supported by Mich Admin Code,
R 792.11017, which provides:
                     Decisions are appealable to the circuit court in the following manner:

                  (a) Public assistance decisions are appealable to the circuit court within 30
          days of receipt of the decision as to matters of law pursuant to the social welfare
          act, 1939 PA 280, 400.1 to 400.122.

                     (b) Other decisions are appealable as provided by applicable governing
          statute.

Relevant to the instant case, MCL 400.109c(8) states:
                  An eligible person who is receiving home- or community- based services
          under this section,[5] and who is dissatisfied with a change in his or her plan of care
          or a denial of any home- or community-based service, may demand a hearing as
          provided in [MCL 400.9] and subsequently may appeal the hearing decision to
          circuit court as provided in [MCL 400.37].

        MCL 400.9 requires the director of the MDHHS to promulgate rules for fair hearings, and
authorizes the director to appoint a hearing authority to perform such hearings; it does not address
how the parties to the fair hearing may proceed after a decision is issued. MCL 400.37 provides
that an applicant or recipient for assistance whose application for assistance is disallowed, or who
is dissatisfied with the amount of assistance received or to be received, may demand a hearing as
provided for in MCL 400.9 or MCL 400.65. If the applicant or recipient is unsatisfied with the
result of the hearing, he or she “may appeal to the circuit court of the county in which he resides,
which court shall have power to review questions of law involved in any final decision or
determination of the state department.” MCL 400.37. MCL 400.65 requires county social service
boards to “prescribe rules and regulations for the conduct of hearings within the county
department, and provide adequate procedure for a fair hearing of appeals and complaints by any
applicant for or recipient of aid, relief, or assistance under the jurisdiction of the board.”

       MCL 400.109c(8) and MCL 400.37 expressly provide that a Medicaid applicant or
beneficiary may appeal a decision by the MDHHS to the circuit court. Yet, neither statute
expressly provides a right of appeal to Medicaid entities such as WCCMH. In fairness, neither


4
    The decision also stated: “A party may request a rehearing or reconsideration of this Order . . . .”
5
    Petitioner receives services under the HSW, which is a home-and-community-based program.


                                                     -7-
statute expressly precludes such right. However, given that the Legislature specifically addressed
appeals by an aggrieved Medicaid applicant or beneficiary, but remained silent regarding appeals
by an allegedly aggrieved Medicaid entity is an indication that the latter is without rights of appeal.

       WCCMH also relies on MCL 600.631, which provides as follows:
               An appeal shall lie from any order, decision, or opinion of any state board,
       commission, or agency, authorized under the laws of this state to promulgate rules
       from which an appeal or other judicial review has not otherwise been provided for
       by law, to the circuit court of the county of which the appellant is a resident or to
       the circuit court of Ingham county, which court shall have and exercise jurisdiction
       with respect thereto as in nonjury cases. Such appeals shall be made in accordance
       with the rules of the supreme court.

This statute is of no help to WCCMH because, as already indicated, statutes, administrative codes,
and the APA have specifically provided Medicaid applicants and beneficiaries a right of judicial
review of an ALJ’s decision in a case involving Medicaid benefits. See MCL 400.109c(8); MCL
400.37; Mich Admin Code, R 792.11017.

       Finally, WCCMH contends that the APA, at MCL 24.301, provides for judicial review of
an agency’s final decision in contested cases as follows:
               When a person has exhausted all administrative remedies available within
       an agency, and is aggrieved by a final decision or order in a contested case, whether
       such decision or order is affirmative or negative in form, the decision or order is
       subject to direct review by the courts as provided by law. . . .

The parties agree that this is a contested case.6 They disagree, however, on whether WCCMH is
a “person” for purposes of MCL 24.301. The APA uses “person” to mean “an individual,
partnership, association, corporation, limited liability company, limited liability partnership,
governmental subdivision, or public or private organization of any kind other than the agency
engaged in the particular processing of a rule, declaratory ruling, or contested case.” MCL
24.205(i). Petitioner argues that WCCMH is not a “person” as defined by the APA because, for
purposes of the fair hearing, “WCCMH is the State.” As already discussed, WCCMH relies on
the Sixth Circuit’s determination in Waskul, 979 F3d at 443, that WCCMH’s regional PIHP was
not an arm of the state to argue that it is not the state or an arm of the state. WCCMH seems to
imply that because it is not an arm of the state, and given the aforementioned provisions in its
contract, it is a “person” for purposes of MCL 24.301. For reasons already stated, WCCMH’s
arguments are unpersuasive.




6
 A “contested case” is “a proceeding, including rate-making, price-fixing, and licensing, in which
a determination of the legal rights, duties, or privileges of a named party is required by law to be
made by an agency after an opportunity for an evidentiary hearing.” MCL 24.203(3); see also
Mich Admin Code, R 792.10103(g).


                                                 -8-
        Equally unpersuasive is petitioner’s argument that WCCMH is not a “person” as defined
by the APA because WCCMH is the “agency” whose “ ‘particular processing’ of [petitioner’s]
request for a rate increase” was challenged in the fair hearing. However, WCCMH is not an agency
for purposes of MCL 24.205. The APA defines “agency,” to mean “a state department, bureau,
division, section, board, commission, trustee, authority or officer, created by the constitution,
statute, or agency action.” MCL 24.203(2); see also Mich Admin Code, R 792.10103(e).
WCCMH is a component of Washtenaw County government. It is the county agency that contracts
with the MDHHS to provide Medicaid benefits to eligible enrollees in its service area, but it is not
an “agency” as defined by the APA and the administrative code.

        However, even assuming for the sake of argument that WCCMH is a “person” for purposes
of MCL 24.301, we still cannot conclude that the statute supports that WCCMH had a right to
appeal the ALJ’s decision in favor of petitioner. MCL 24.301 states that when a “person” has
exhausted all administrative remedies, yet remains “aggrieved by a final decision or order in a
contested case,” that decision or order is “subject to direct review by the courts as provided by
law.” (Emphasis added.) As we have already pointed out, those statutes that address a right to
judicial review of an administrative decision in the Medicaid context reflect the Legislature’s intent
to provide a right to review to the Medicaid applicant or beneficiary, but have remained silent with
regard to agencies such as WCCMH. Given that the Legislature, in drafting various statutes,
specifically addressed appeals by an aggrieved Medicaid applicant or beneficiary, while remaining
silent regarding appeals by an allegedly aggrieved Medicaid entity like WCCMH, we conclude
that the statutes reflect the Legislature’s intent that the latter have no right of appeal.

        In light of our resolution of this dispositive issue, we need not consider petitioner’s other
issues on appeal.

       Because WCCMH had no right to appeal the ALJ’s decision in the circuit court, we reverse
both the circuit court’s order vacating the ALJ’s decision and order, and the circuit court’s order
denying petitioner’s motion for summary disposition. The ALJ’s decision and order are reinstated.

       Reversed. The decision and order of the ALJ are reinstated.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kathleen Jansen
                                                              /s/ Michael J. Riordan




                                                 -9-